Name: Commission Regulation (EC) No 1764/98 of 10 August 1998 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  animal product
 Date Published: nan

 Avis juridique important|31998R1764Commission Regulation (EC) No 1764/98 of 10 August 1998 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector Official Journal L 223 , 11/08/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 1764/98 of 10 August 1998 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2) and in particular Articles 9(2) and 12(4) thereof,Whereas Australia and New Zealand have nominated new issuing agencies for documents of origin; whereas Annex I to Commission Regulation (EC) No 1439/95 (3), as last amended by Regulation (EC) No 2526/95 (4), should be amended accordingly; whereas the nomination by Australia of the new issuing agency is effective as from 1 July 1998, it is appropriate to consider valid the documents issued by the said agency as from that date;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 1439/95 is amended as follows:(a) the authority 'Australian Meat and Livestock Corporation` is replaced by 'Department of Primary Industries and Energy`;(b) the authority 'New Zealand Meat Producers Board` is replaced by 'New Zealand Meat Board`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Article 1(a) shall apply from 1 July 1998 and Article 1(b) shall apply from 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 August 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 143, 27. 6. 1995, p. 7.(4) OJ L 258, 28. 10. 1995, p. 48.